Citation Nr: 1136601	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is currently under the jurisdiction of the New York, New York RO.  The Veteran provided testimony before the undersigned at a hearing in New York, New York in April 2011; a transcript of that hearing is of record.  In July 2011, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

As noted on the Board's remand, the rating decision on appeal characterized the issue as whether new and material evidence had been received to reopen a previously denied claim of service connection for pes planus.  However, review of the record shows that the Veteran was not provided with written notice of the April 1961 denial of his claim for service connection for pes planus, and thus that denial did not become final.  38 U.S.C.A. § 7105.  Accordingly, the Board has recharacterized the issue to reflect that the issue is being addressed on a de novo basis.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral pes planus had its onset during active service.




CONCLUSION OF LAW

Bilateral pes planus was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Board notes that the duties to notify and assist have been met to the extent necessary to grant the claim for service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Governing law provides that a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The Veteran contends that he has bilateral pes planus that began during his period of active duty.  He has testified that his Navy service involved lifting and carrying heavy ordnance and equipment, and that he believes this resulted in his pes planus.  

The service treatment records show that no foot disability was noted at enlistment.  There is no record of treatment for pes planus during service, however the discharge examination in August 1954 noted first degree pes planus, not considered disabling.  Recent VA outpatient records show notations of pes planus and X-ray evidence of loss of normal plantar arch bilaterally.  

On VA examination in July 2011, the examiner diagnosed mild pes planus as well as calcaneal spurs and mild degenerative changes.  The examiner stated that pes planus was a congenital condition that "might have been missed" on the Veteran's service entrance examination.

While the VA examiner indicated that pes planus is a congenital condition that might have been missed on the Veteran's entrance into service, the fact remains that no such disability was identified on the entrance examination and the examiner's statement is equivocal on the question of whether the disability actually existed prior to service.  In short, the record does not contain clear and unmistakable evidence of preexisting pes planus.  Hence, the Veteran was in sound physical condition at entrance into service.

Even assuming there was pes planus that preexisted service, there is no clear and unmistakable evidence to establish that pre-existing pes planus was not aggravated during service, as it was noted at separation and the Veteran has testified to lifting and carrying heavy ordnance and equipment during service that he believes contributed to his pes planus.  The presumption of sound condition upon entry into service is not rebutted and the Veteran is presumed to have been in sound condition upon entry into service.

If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1089. The question on appeal is whether the Veteran currently suffers bilateral pes planus that was incurred in service.  Here, the evidence demonstrates that the Veteran currently has bilateral pes planus, that that condition was first noted at his separation from active duty service, and that he has reported that he has experienced foot symptoms for many years following his separation from service.  Accordingly, resolving all reasonable doubt in favor of the appellant, the Board finds that the evidence supports service connection for bilateral pes planus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


